Exhibit 10.12

 

THE 2007 EQUITY PARTICIPATION PLAN

OF IDCENTIX, INC.  

 

STOCKHOLDER’S AGREEMENT

Stockholder’s Agreement (this “Agreement”), dated as of November 6, 2007,
between iDcentrix, Inc. (the “Company”) and Francine Dubois (the “Stockholder”).

RECITALS

WHEREAS, the Stockholder and the Company entered into a Stock Purchase Agreement
dated as of February 5, 2007 (the “Stock Purchase Agreement”) whereby the
Stockholder purchased 500,000 shares of Common Stock of the Company, par value
$.01 per share (“Common Stock”);

WHEREAS, the Stockholder and the Company entered into a Nonqualified Stock
Option Agreement dated as of May 1, 2007 (the “Option Agreement”) whereby the
Stockholder was granted options in respect of 1,000,000 shares of Common Stock;

WHEREAS, Section 4.3 of the Option Agreement requires the Stockholder to adopt
any stockholders agreement in effect prior to exercise of the options granted
thereunder;

WHEREAS, the parties intend this Agreement to be the Stockholders Agreement
referenced in the Option Agreement; and

WHEREAS, the parties intend that the shares of Common Stock (the “Stock”)
purchased by the Stockholder pursuant to the Stock Purchase Agreement and issued
pursuant to the exercise of options granted under the Option Agreement be
governed by the terms of this Agreement.

NOW, THEREFORE the parties hereto covenant and agree as follows:

ARTICLE I

 

PROCEDURES AFFECTING STOCK

 

1.1

Delivery of Stock.

(i)        Unless otherwise determined by the Company, the Stock will be
evidenced by a physical certificate retained by the Secretary of the Company or
such escrow agent as the Company may appoint until the Stock has vested (or any
notes with respect to such Stock has been paid) as applicable, in accordance
with the Stock Purchase Agreement and the Exhibits thereto or will be delivered
to the Stockholder in book entry form by causing the Stock to be credited to the
Stockholder’s account at such brokerage firm as may be designated from time to
time by the Company to assist in the administration of the Plan (the “Broker”).
Stock deliverable upon the exercise of options will be evidenced by a physical
certificate or will be delivered to the Stockholder in book-entry form.

 

--------------------------------------------------------------------------------



(ii)       When Stock is delivered in book-entry form, such delivery as well as
all subsequent transfers and other matters relating to the Stock will be
subject, in addition to all other provisions hereof, to the rules and
requirements imposed by the Broker and such administrative rules and
requirements as may be imposed by the Company. Prior to vesting, the Stock will
be subject to stop transfer instructions given by the Company to the Broker and
the transfer agent for the Stock. Upon vesting of any Stock, such stop transfer
instructions will be terminated (except to the extent that any Stock may be sold
pursuant to Article III to satisfy Withholding Requirements (as defined in
Section 3.1)). Upon forfeiture of any Stock, the Broker and such transfer agent
will be instructed to debit such Stock from such account and return them to the
Company.

(iii)      Unless otherwise determined by the Company, each physical certificate
and each book entry, in each case relating to Stock may include such restrictive
legends in such forms as the Company may deem convenient, expedient, necessary
or appropriate relating to the restrictions under this Agreement, the Stock
Purchase Agreement or the Option Agreement, as applicable, applicable
securities, tax or other laws or applicable rules of any securities exchange or
market.

1.2        Rights as Stockholder. With respect to Stock purchased pursuant to
the Stock Purchase Agreement, upon delivery of the shares of Restricted Stock to
the escrow agent and with respect to Stock issued pursuant to the exercise of
Options granted pursuant to the Option Agreement, upon delivery of certificates
to the Stockholder (or book-entry transfer to the Stockholder, as applicable),
the Stockholder shall have all the rights of a stockholder with respect to the
Stock, including the right to vote such shares of Stock and, to receive all
dividends and other distributions paid with respect to such shares of Stock,
whether or not vested. The Stockholder accepts this Agreement and the Stock
subject to, and agrees to assume, the limitations, risks and responsibilities
inherent with respect to the Stock, including those mentioned in this Agreement.

1.3        Representation Regarding Acquisition of Restricted Shares. Unless and
until a Form S-8 or Form S-3 has been filed with respect to the Stock:

(i)        The Stockholder understands, represents and agrees that the
acquisition of the Stock has not been approved or disapproved by the Securities
and Exchange Commission or any administrative agency charged with the
administration of the securities laws of any state; that he is a senior
executive officer of the Company who has access to and is knowledgeable about
the Company, its business, opportunities, risks and uncertainties, and the
material facts and circumstances relating to any investment therein; and that
all documents, records and books pertaining to this investment have been made
available upon reasonable notice for inspection by her or her purchaser
representative, counsel, accountant or business advisor. The Stockholder hereby
represents, warrants and confirms as follows:

(A)      the Stockholder (a) is able to bear the economic risks of this
investment, (b) is able to hold this investment for an indefinite period of
time, (c) is presently able to afford a complete loss of this investment and (d)
has no need for liquidity in this investment;

 

2

 

--------------------------------------------------------------------------------



(B)      the Stock was and/or will be acquired by her in good faith solely for
her own account for investment purposes only and are not being acquired with a
view to or for the resale, distribution, subdivision or fractionalization
thereof;

(C)      the Stockholder has no contract, undertaking, understanding, agreement
or arrangement, formal or informal, with any person to sell, transfer or pledge
to any person any of the Stock or any part thereof and has no present plans to
enter into any such contract, undertaking, agreement or arrangement;

(D)      the Stockholder understands that the legal consequences of the
representations and warranties set forth herein are that she must bear the
economic risks of this investment for an indefinite period of time because the
Stock has not been registered under the Securities Act of 1933, as amended (the
“Act”), or the securities law of any state and, therefore, cannot be sold unless
they are subsequently so registered (which the Company may not be obligated to
do) or an exemption from such registration is available;

(E)       the Stockholder understands that no federal or state agency has passed
on or made any recommendation or endorsement of the Stock and that the Company
is relying on the truth and accuracy of the representations, declarations and
warranties made herein by the Stockholder in offering the Stock to her without
having first registered the Stock under the Act and any applicable state
securities laws;

(F)       the Stockholder consents to the placement of a legend or legends on
any certificate evidencing the Stock, which legend or legends may be in the
following or any equivalent form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAW OF ANY STATE IN RELIANCE UPON EXEMPTIONS FROM
REGISTRATION THEREUNDER. THE SALE OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED HEREBY IS RESTRICTED THEREUNDER AND, IN ANY EVENT, IS PROHIBITED
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH
SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION THEREUNDER. BY
ACQUIRING THE SECURITIES REPRESENTED HEREBY, THE STOCKHOLDER REPRESENTED THAT
SHE HAS ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY, AND THE
STOCKHOLDER AGREED THAT SHE WOULD NOT SELL OR OTHERWISE DISPOSE OF SUCH
SECURITIES WITHOUT REGISTRATION OR OTHER COMPLIANCE THEREWITH.”

AND/OR

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AND OPTIONS TO

 

3

 

--------------------------------------------------------------------------------



PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON
WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE
SHARES REPRESENTED BY THIS CERTIFICATE.”

; and

(G)      the Stockholder (a) is an “accredited investor” as defined in Rule
501(a) under the Act, (b) is not, and is not required to be, registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and (c) is
not and will not be acquiring the Stock as a result of any general solicitation
or general advertisement.

(ii)       The foregoing representations, warranties and undertakings are made
by the Stockholder with the intent that they be relied upon in determining his
suitability as an investor in the Company, and the Stockholder hereby agrees
that such representations, warranties and undertakings shall survive the
acquisition of Stock.

(iii)      The acquisition of the securities that are the subject of this
Agreement has not been qualified with the Commissioner of Corporations of the
State of California and the issuance of the securities or the payment or receipt
of any part of the consideration therefor prior to the qualification is
unlawful, unless the purchase of securities is exempt from the qualification by
Section 25100, 25102, or 25105 of the California Corporations Code. The rights
of all parties to this Agreement are expressly conditioned upon the
qualification being obtained, unless the ownership is so exempt.

1.4        Registration. The Company shall use commercially reasonable efforts,
as determined in the sole discretion of the Company, to file, at its expense, a
registration statement or statements on Form S-8 or Form S-3 (or any applicable
successor Form), as appropriate, to register the sale, issuance, transfer or
resale of the shares of Stock subject to the 2007 Equity Participation Plan of
iDcentrix, Inc., which includes Stock subject to the terms of this Agreement,
under the Securities Act of 1933 (the “Securities Act”), at such time or times
and subject to such restrictions and limitations as the Company, in its sole
discretion, may deem necessary or appropriate. Without limiting any such
restrictions or limitations, any issuance, transfer or resale of Stock pursuant
to such registration statement or statements shall be subject to (i) the
continued effectiveness or use, at the Company’s discretion, of such
registration statement or statements and (ii) any blackout, insider trading,
short-swing profits, holdback or other trading restrictions which the Company
may impose or to which the Stockholder may be subject, by law, under Company
policies or otherwise. For so long as the Stock is not registered for sale,
issuance or transfer or are otherwise not permitted to be sold, issued or
transferred under the Securities Act or other applicable laws, the Company shall
be under no obligation to offer to sell or to sell, and shall be prohibited from
offering to sell or selling, any Stock subject to this Agreement unless such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom, the terms and conditions of such exemption shall have been
fully complied with and the Company elects to rely thereon (which it shall be
under no obligation to

 

4

 

--------------------------------------------------------------------------------



do). If any Stock subject to this Agreement is offered or sold pursuant to (x)
an exemption from registration under the Securities Act or (y) any applicable
law other than those of the United States, the Company may restrict the transfer
of such Stock and may legend the Stock certificates representing such Stock in
such manner as it deems advisable to ensure the availability of such exemption.

1.5        Market Stand-Off Agreement. Without limiting the Stockholder’s
obligations under any other agreement(s), in the event of an initial public
offering of the Company’s securities and upon request of the Company or the
underwriters managing any underwritten offering of the Company’s securities, the
Stockholder agrees not to sell, make any short sale of, loan, grant any option
for the purchase of, or otherwise dispose of any Stock (other than those
included in the registration), without the prior written consent of the Company
or such underwriters, as the case may be, for such period of time (not to exceed
one hundred eighty (180) days) from the effective date of such registration as
may be requested by the Company or such managing underwriters.

ARTICLE II

 

RESTRICTIONS ON TRANSFER OF SHARES OF STOCK

2.1        Right of First Refusal. Subject to Section 2.5, if the Stockholder
would like to transfer any Stock, the Stockholder shall give a written “Transfer
Notice” to the Company describing the proposed transfer, including: (A) the
number of shares of Stock to be transferred in such transfer (“Offered Shares”);
(B) the identity of the prospective transferee(s); and (C) the consideration and
other material terms and conditions upon which the proposed Transfer is to be
made. The Transfer Notice shall certify that the Stockholder has received a bona
fide offer from the prospective transferee(s) and in good faith reasonably
believes a binding agreement for the transfer is obtainable on the terms set
forth in the Transfer Notice. The Transfer Notice shall also include a copy of
any written proposals, term sheets, letters of intent or other agreements
relating to the proposed transfer.

(i)        The Company shall have the right (but not the obligation) to purchase
all or any part of the Offered Shares on the terms of the proposal described in
the Transfer Notice (a “Right of First Refusal”) by delivery of a notice of
exercise of the Right of First Refusal within thirty (30) days after the date on
which the Transfer Notice is received by the Company. If the Company provides
such notice to the Stockholder, then the closing of the Company’s purchase of
the Offered Shares with respect to which it elects to exercise its Right of
First Refusal shall occur no later than forty-five (45) days after the Company’s
receipt of the Transfer Notice. To the extent that the Company does not fully
exercise its Right of First Refusal to purchase some or all of the Offered
Shares within the applicable time period, the Stockholder may, not later than
sixty (60) days following receipt of the Transfer Notice by the Company,
transfer the Offered Shares to the proposed transferee on the terms and
conditions described in the Transfer Notice, subject to the transferee executing
and delivering an agreement with the Company granting the Company a Right of
First Refusal and a Call Right (as defined in Section 2.2) with respect to such
shares of Stock on terms and conditions the same, in all material respects, as
those set forth in this Section 2.1. Any proposed transfer of the Offered Shares
occurring after such sixty (60) day time period or on terms and conditions
different from those described in the Transfer Notice

 

5

 

--------------------------------------------------------------------------------



shall again be subject to the Right of First Refusal and require compliance with
the procedure described above. The Company may, at its option, pay the purchase
price for shares of Stock purchased in exercise of its Right of First Refusal in
three (3) or fewer annual installments, the first of which shall be paid upon
the closing of the purchase. Interest shall accrue on the installments at the
applicable federal rate (as determined for purposes of Section 1274 of the Code)
in effect on the date on which the purchase is made.

 

2.2

Company Repurchase Right.

(i)        Subject to Section 2.5, upon the termination of the Stockholder’s
employment with the Company, the Company shall have the right, but not the
obligation, to repurchase some or all of the vested Restricted Shares from the
Stockholder, or the Stockholder’s estate in the case of the Participant’s death
(the “Call Right”) at a price per share of Common Stock equal to the Fair Market
Value on the date such Call Right is exercised by the Company, provided,
however, that the Company may defer under Section 3.7(ii) the amount, if any,
that it shall be obligated to pay under this Section 3.7(i) in excess of $50,000
per fiscal year in the aggregate to the Stockholder.

(ii)       Notwithstanding Section 2.2(i) to the contrary, the Company shall not
be obligated to repurchase any of the Stock from the Stockholder, or from the
estate of the Stockholder, and may defer such repurchase, if there exists and is
continuing a default or an event of default on the part of the Company or under
any guarantee or other agreement under which the Company or any of its
subsidiaries has borrowed money or if such repurchase would constitute a breach
of, or result in a default or an event of default on the part of the Company or
any of its subsidiaries under, any such guarantee or agreement, or if the
repurchase would not be permitted under any applicable laws. If the Company is
unable to purchase Stock generally in accordance with the preceding sentence or
is not obligated to pay for such Stock under Section 2.2(i), the Company shall
pay the Stockholder for such Stock as soon as possible, with interest at the
federal short-term interest rate in effect on the first day of the month of
exercise of the Call Right, to be recalculated on the first day of each month
thereafter until all payments due are made.

(iii)      The Company may exercise its Call Rights under this Section 2.2 by
giving written notice thereof to the Stockholder (or her estate, if applicable).
Upon delivery (or promptly following delivery) of such notice of exercise of
Call Rights, the Company shall deliver to the Stockholder (or her estate, if
applicable) a calculation of the purchase price therefor in accordance with
Section 2.2(i). The consummation of the repurchase shall take place at the
principal offices of the Company on the tenth (10th) business day following the
delivery of the calculation of the purchase price (or at such other time and/or
place as the Company and the Stockholder (or such estate) shall agree).

 

2.3

Assignment of Rights.

(i)        The Company may assign its Right of First Refusal under Section 2.1
and/or its Call Right under Section 2.2 in whole or in part, to: (A) any holder
of stock or other securities of the Company; (B) any affiliate; or (C) any other
person that the Board determines

 

6

 

--------------------------------------------------------------------------------



has a sufficient relationship with or interest in the Company, upon written
consent of the Board. The Company shall give reasonable written notice to the
Stockholder of any such assignment.

(ii)       The restrictions of this Section 2.3 apply to the Stockholder and any
person to whom Stock is sold, pledged, assigned, bequeathed, gifted, transferred
or otherwise disposed of, without regard to the number of such subsequent
transferees or the manner in which they acquire the Stock. For purposes of
Section 2.1 and 2.2, the term “Stockholder” shall include any person purchasing
the Stock in accordance with Section 2.1.

2.4        Conflict with Agreements. The provisions of this Article II are
intended to be in addition to, and not in conflict with the rights and
restrictions in the Stock Purchase Agreement and the Option Agreement. To the
extent there is a conflict between the terms of this Article II and any of the
rights or restrictions in the Stock Purchase Agreement, the parties agree that
the terms of this Article II shall prevail, notwithstanding any other provisions
of such agreements.

2.5        Publicly Traded Stock. If the Stock of the Company is at any time
listed on an established national or regional stock exchange, admitted to
quotation on The Nasdaq Stock Market, Inc. or publicly traded in an established
securities market and registered for exchange on a Form S-8 or S-3 (or a
successor Form) (“Publicly Traded”), the transfer restrictions and rights set
forth in this Article II shall terminate as of the first date that the Common
Stock is so Publicly Traded.

ARTICLE III

WITHHOLDING OF TAXES

3.1       The Company shall withhold or deduct from any or all payments or
amounts due to or held for the Stockholder an amount (the “Withholding Amount”)
equal to all taxes (including unemployment (including FUTA), social security and
medical (including FICA), and other governmental charges of any kind as well as
income and other taxes) required under any applicable law to be withheld or
deducted with respect to any and all taxable income and other amounts
attributable to the Stock (the “Withholding Requirement”).

 

3.2

The Withholding Amount shall be determined by the Company.

3.3       The timing of withholding or deduction from such payments or amounts
shall be determined by the Company; provided, however, that, if such taxes are
required to be paid to a tax or other governmental authority before such
withholding or deduction is made, then the Company shall pay such taxes when due
as agent for the Stockholder and shall be entitled to immediate reimbursement
therefor from such payments or amounts, or otherwise.

3.4       Immediately upon request by the Company, the Stockholder agrees to pay
all, or a portion if so requested by the Company, of the Withholding Amount to
the Company in cash.

3.5       The Company may restrict transfer of any or all of the Stock until all
Withholding Requirements are satisfied.

 

7

 

--------------------------------------------------------------------------------



3.6       Unless the Participant has made or makes a timely election pursuant to
Section 83(b) of the Internal Revenue Code of 1986 (the “Code”), the Participant
authorizes the Company to:

(i)        sell, on her behalf and for her account, from time to time and at any
time as the Company or the Broker may deem necessary, appropriate, convenient or
expedient to satisfy each Withholding Requirement or to reimburse the Company in
respect thereof, a sufficient number of shares of Stock (as determined by the
Company) so that the net proceeds from such sale equal or exceed the applicable
Withholding Amount and the Stockholder shall complete a stock power, a sample of
which is attached hereto as Appendix “B”; and

(ii)       use the net proceeds to satisfy such Withholding Requirement (with
any excess net proceeds to be paid to or deposited in an account of the
Stockholder).

3.7       If the Stockholder has made or makes an election pursuant to Code
Section 83(b), she shall immediately file a copy thereof with the Company and
upon demand by the Company make a cash payment to the Company equal to any
Withholding Amount in respect thereof.

3.8       In connection with any sale of Stock pursuant to this Article III, the
Stockholder agrees that:

(i)        such aggregated sales may be made from time to time in one or more
installments at any time;

(ii)       such aggregated sales may be made over time as the Company may deem
necessary, appropriate, convenient or expedient with a view toward avoidance or
minimization of disruption of the market for the Stock, administrative
convenience, minimization of costs and expenses or other factors; and

(iii)      the net proceeds from such aggregated sales and the sale prices of
the shares sold may be allocated among such Stock and the Stockholder and such
other Persons as the Company may deem reasonable.

 

3.9

The Stockholder understands that:

(i)        different Withholding Requirements may arise at different times based
on time of delivery or vesting of Stock, tax elections or other factors;

(ii)       different Withholding Requirements may be based on different values
attributable to the Stock at such times or otherwise based on applicable tax
laws, changes in the financial performance or prospects of the Company, changes
in market or economic conditions or other factors;

(iii)      it may not be practicable or permissible to sell Stock to satisfy
each Withholding Requirement at the time due because of administrative rules and
requirements of the Company, restrictions under the Company’s insider trading
and other compliance policies

 

8

 

--------------------------------------------------------------------------------



and procedures, potential liability for short-swing profits under Section 16(b)
of the Securities Exchange Act of 1934, applicable securities, tax or other
laws, applicable rules of any securities exchange or market, or other factors;
and

(iv)      as a result, Stock may be sold at times and values that differ,
potentially significantly, from those applicable to such Withholding Requirement
and that such differences can result in gains or losses, potentially
significant, relative to those values and capital gains and losses for tax
purposes in addition to the taxes described in Section 3.1(i).

3.10     The Stockholder hereby appoints each officer and assistant officer of
the Company to be the Stockholder’s true and lawful agent, proxy and
attorney-in-fact, with full power of substitution and re-substitution (each, an
“attorney-in-fact” and, together, the “attorneys-in-fact”), to take, cause to be
taken and authorize the taking of any and all actions (including the giving of
instructions to sell and the approval of confirmations), to incur, cause to be
incurred and authorize the incurrence of any and all costs and expenses
(including brokerage commissions), to undertake, cause to be undertaken and
authorize the undertaking of any and all obligations and to execute,
acknowledge, file, publish and deliver, cause to be executed, acknowledged,
filed, published and delivered and authorize the execution, acknowledgement,
filing, publication and delivery of any and all agreements, instruments and
documents (including stock powers, account agreements and related documents, and
wire transfer instructions) which any such attorney-in-fact may deem necessary,
appropriate, convenient or expedient to sell Stock, on behalf and for the
account of the Stockholder, to generate net proceeds to satisfy any and all
Withholding Requirements, to use net proceeds in satisfaction thereof and to
otherwise give effect to the intent and purposes of this Article IV, all in the
name of the Participant, any such attorney-in-fact, the Company and all at such
times, in such manners, in such amounts, on such exchanges or markets, on such
terms, through such brokers, dealers and accounts and otherwise as any such
attorney-in-fact may determine in her sole and absolute discretion, and hereby
grants to each attorney-in-fact the full power and authority to do any and all
things necessary, convenient, expedient or appropriate in connection therewith.
This power of attorney shall not be affected in any manner by reason of the
execution, at any time, of other powers of attorney by the Stockholder in favor
of persons other than the attorneys-in-fact named herein and shall not be
affected by the subsequent death, disability or incompetence of the Stockholder.
This power of attorney is irrevocable and coupled with an interest and shall
remain in effect until all Withholding Requirements have been fully and
unconditionally satisfied. All persons dealing with any of the attorneys-in-fact
may assume that this power of attorney has not been revoked and may be relied
upon.

3.11     The Stockholder acknowledges and agrees that neither the Company, nor
any of its affiliates, control persons, directors, officers, employees,
representatives or agents shall have any liability or obligation for any losses,
damages, costs or expenses of any kind or under any theory arising out of or in
connection with any action taken or omitted to be taken or any delay in taking
any action pursuant to or contemplated by this Article III (including the
determination of any Withholding Amount or the time when any Withholding
Requirement is required to be satisfied or any sale of or delay in selling or
failure to sell or the price, terms or conditions of sale of any or all of the
shares of Stock), including any liability for any claim that the Stockholder
could have made more or lost less in connection therewith or for any capital
gain or loss due to the difference in time between the triggering of a
Withholding Requirement and

 

9

 

--------------------------------------------------------------------------------



the resale of shares of Stock in respect thereof or for violations of insider
trading or other laws or for incurrence of liability for short-swing profits
under Section 16(b) of the Securities Exchange Act of 1934, except to the extent
that a court of competent jurisdiction determines by final and nonappealable
judgment that any such losses, damages, costs or expenses resulted from actions
taken or omitted to be taken by them in bad faith or from their gross negligence
or willful misconduct. References in this Section 3.11 to “selling” and
correlative terms include all activities related thereto, including placement
and execution of sell orders, selection of brokers and dealers, delivery of
share certificates, receipt of proceeds and payment of fees and commissions.

3.12     The provisions hereof regarding sale of Stock to satisfy Withholding
Requirements are also intended to constitute a trading plan within the meaning
of Rule 10b5-1 under the Securities Act of 1933.

ARTICLE IV

 

CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT

The Stockholder hereby acknowledges that she has executed and is subject to the
Confidentiality, Non-Competition and Invention Assignment Agreement Attached
hereto as Appendix “A” (the “Confidentiality Agreement”). The Stockholder
further acknowledges that reference to a Confidential Information Agreement in
Section 4 of the Stock Purchase Agreement shall mean the Confidentiality
Agreement.

ARTICLE V

 

MISCELLANEOUS

5.1        Notices. All notices, requests and demands to or upon the parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three days after being deposited in the mail,
postage prepaid, or, in the case of telecopy or email notice, when received,
addressed as follows to the Company and the Stockholder, or to such other
address as may be hereafter notified by the parties hereto:

 

(i)

If to the Company, to it at the following address:

iDcentrix, Inc.

2101 Rosecrans Avenue

Suite 4240

El Segundo, CA 90245

Attn: Legal Department

 

 

(ii)

With a copy to:

Kelley Drye & Warren LLP

400 Atlantic Street, 13th Floor

Stamford, CT 06902

 

10

 

--------------------------------------------------------------------------------



Attn: M. Ridgway Barker

Facsimile: (203) 327-2669

 

(iii)      If to the Stockholder, to his or her most recent primary residential
address or business telecopy or email address as shown on the records of the
Company.

5.2        Amendments and Conflicting Agreements. This Agreement may be amended
by a written instrument executed by the parties which specifically states that
it is amending this Agreement or by a written instrument executed by the Company
which so states if such amendment is not adverse to the Stockholder or relates
to administrative matters.

5.3        Interpretations and Definitions. The parties agree that each party
and his counsel have reviewed and revised this Agreement and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement. In this
Agreement the neuter and masculine gender include the feminine and masculine and
the singular number includes a corporation, partnership, firm, trust or
association whenever the context so requires. Whenever the word “including” is
used herein, it shall be deemed to be followed by the phrase “without
limitation.” Unless otherwise specified herein, all determinations, consents,
elections and other decisions by the Board of Directors of the Company (the
“Board”) may be made, withheld or delayed in its sole and absolute discretion.

 

5.4

Governing Law and Forum Selection.

(i)        It is the intent of the parties hereto that all questions with
respect to the construction of this letter agreement and the rights and
liabilities of the parties hereunder shall be determined in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof that would call for the application of the substantive law of any
jurisdiction other than the State of Delaware.

(ii)       Subject to Section 5.4(iii) below, each party agrees for the
exclusive benefit of the other than any and all suits, actions or proceedings
arising out of or relating to this Agreement (collectively “Proceedings” and
individually, a “Proceeding”) shall be maintained in either the courts of the
State of Delaware or the federal district courts sitting in Wilmington, Delaware
(collectively, the “Chosen Courts”) and that the Chosen Courts shall have
exclusive jurisdiction to hear and determine or settle any such proceeding and
that any such Proceedings shall only be brought in the Chosen Courts. Each party
irrevocably waives any objection that it may have now or hereafter to the laying
of the venue of any Proceedings in the Chosen Courts and any claim that any
Proceedings have been brought in an inconvenient forum and further irrevocably
agrees that a judgment in any Proceeding brought in the Chosen Courts shall be
conclusive and binding upon it and may be enforced in the courts of any other
jurisdiction.

(iii)      Each of the parties hereto agrees that this Agreement involves rights
with values of at least $100,000 and that this Agreement has been entered into
in express reliance on Section 2708 of Title 6 of the Delaware Code. Each of the
parties hereto irrevocably and unconditionally agrees (i) that, to the extent
such party is not otherwise subject to service of process in the State of
Delaware, it will appoint (and maintain an agreement with respect to) an agent
in the State of Delaware as such party’s agent for acceptance of legal process
and notify

 

11

 

--------------------------------------------------------------------------------



the other parties hereto of the name and address of said agent, (ii) that
service of process may also be made on such party by pre-paid certified mail
with a validated proof of mailing receipt constituting evidence of valid service
sent to such party at the address set forth in this Agreement, as such address
may be changed from time to time pursuant hereto, and (iii) that service made
pursuant to clause (i) or (ii) above shall, to the fullest extent permitted by
applicable law, have the same force and effect as if served upon such party
personally within the State of Delaware.

5.5        Agreement Binding on Transferees. This Agreement shall be binding
upon the Company, its successors, transferees and assigns, and the Stockholder,
her executor, administrator and any transferees and beneficiaries.

5.6        Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

5.7        Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective whether received in original form or by telecopy or other electronic
means. Facsimile signatures shall be as effective as original signatures.

5.8        Construction. The construction of this Agreement is vested in the
Board, and the Board’s construction shall be final and conclusive on all
Persons.

12

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer.

 

 

IDCENTRIX, Inc.

 

 

 

By:

/s/ Thierry Weibel

 

Name:

Thierry Weibel

 

 

STOCKHOLDER’S ACCEPTANCE

The Stockholder acknowledges that she has read this Agreement and understands
the terms and conditions of this Agreement and hereby accepts the foregoing and
agrees to be bound by the terms and conditions of this Agreement.

 

 

STOCKHOLDER

 

 

 

/s/ Francine Dubois

 

Francine Dubois

 

 

--------------------------------------------------------------------------------



Appendix A

 

CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT

As a condition of and in consideration of my receipt of an equity ownership
interest in iDcentrix, Inc., a Delaware corporation (the “Company”), I agree to
the following terms of this Confidentiality, Non-Competition and Invention
Assignment Agreement (the “Agreement”):

 

1.

Confidential Information.

(a)        Company Information. I acknowledge that, as a member of the Company,
I will have access to information about the Company and that my relationship
with the Company shall bring me into close contact with confidential and
proprietary information of the Company. In recognition of the foregoing, I
agree, at all times during my relationship with the Company and thereafter, to
hold in strict confidence, and not to use, except for the benefit of the
Company, or to disclose to any person, firm, corporation or other entity without
written authorization of the Company, any Confidential Information of the
Company (as defined below) which I encounter, obtain, create or develop. I
further agree not to make copies of such Confidential Information except as
authorized by the Company.

(b)        Confidential Information Defined. I understand that “Confidential
Information” means any Company proprietary information, technical, business and
financial data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, vendor lists, supplier lists and
suppliers, customer lists and customers, contacts at or knowledge of clients or
prospective clients of the Company, pricing information and costs, markets,
software, ideas, concepts, developments, inventions (including Inventions, as
defined in Section 2(b)), discoveries, protocols, scripts, features and modes of
operation, interfaces, works of authorship, databases or database criteria,
algorithms, methodologies, processes, formulas, computer codes, technology,
designs, drawings, internal documentation, engineering materials, hardware
configuration information, marketing data, licenses, finances, budgets,
projections, forecasts, strategies, salaries, terms of compensation of employees
or other business information disclosed to me by the Company either directly or
indirectly in writing, orally or by drawings or observation during the period of
my relationship with the Company (the “Ownership Period”) and any other
materials of any nature relating to any matter within the scope of the business
of the Company or concerning any of the dealings or affairs of the Company.

(c)        Limits on Scope of Confidential Information. I understand that
Confidential Information includes, but is not limited to, information pertaining
to any aspect of the Company’s business which is either information not known by
actual or potential competitors of the Company or is confidential or proprietary
information of the Company or its customers or suppliers, whether of a technical
nature or otherwise. Notwithstanding the foregoing, I understand that
Confidential Information shall not include (i) any of the foregoing items which
have become publicly known through no wrongful act of mine or of others who were
under confidentiality obligations as to the item or items involved; or (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority; provided, however, that I give the Company prompt written
notice thereof so that the Company may seek an appropriate protective order
and/or waive in writing compliance with the confidentiality provisions of this
Agreement.

 

--------------------------------------------------------------------------------



(d)        Third Party Information. I recognize that the Company has received
and in the future will receive confidential or proprietary information from
third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary, consistent with the Company’s
agreement with any such third party.

 

2.

Inventions.

(a)        Inventions Retained and Licensed. I have attached hereto, as Exhibit
A, a list describing with particularity all intellectual property, including,
but not limited to, property inventions, copyrights, copyright applications or
registrations, original works of authorship, developments, improvements,
patents, patent applications, trademarks, trademark applications, trade names or
trade secrets which were created or owned by me prior to the commencement of my
relationship with the Company and which belong solely to me or belong to me
jointly with another, which relate in any way to any of the Company’s proposed
businesses, products or research and development (collectively referred to as
“Prior Inventions”), and which are not assigned to the Company hereunder; or, if
no such list is attached, I represent that there are no such Prior Inventions.
If, in the course of the Ownership Period, I agree to incorporate into a Company
product, process or machine a Prior Invention owned by me or in which I have an
interest, absent a prior written agreement or license between myself and the
Company for such incorporation of the Prior Invention into a Company product,
process or machine, then the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell and otherwise distribute such Prior Invention as part of or in
connection with such product, process or machine.

(b)        Assignment of Inventions. I agree that I will, without compensation,
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assign to the Company, or its
designee, all my right, title and interest throughout the world in and to any
and all inventions, original works of authorship, developments, concepts,
know-how, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, whether or not during regular working hours, during the
Ownership Period, and with respect to Inventions in the Field of Interest (as
defined below), for a period of one (1) year thereafter, provided they either
(i) relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of the
Company; (ii) result from or relate to any work performed for the Company; or
(iii) are developed through the use of Confidential Information and/or Company
owned resources or in consultation with Company personnel (collectively referred
to as “Inventions”). I further acknowledge that all Inventions which are made by
me (solely or jointly with others) during the Ownership Period are “works made
for hire” (to the greatest extent permitted by applicable law) for which I am,
in part, compensated by my equity ownership, unless regulated otherwise by law
but that, in the event any such Invention is deemed not to be a work made for
hire, I hereby assign all rights in such Invention to the Company. I further
represent and agree that to the best of my knowledge and belief, the practice by
the Company of any of the Inventions will not violate or infringe upon any
right, patent, copyright, trademark or right of privacy, or constitute libel or
slander against or violate any other

 

2

 

--------------------------------------------------------------------------------



rights of any person, firm or corporation, and that I will use my best efforts
to prevent any such violation.

(c)        Maintenance of Records. I agree to keep and maintain reasonable and
current written records of all Inventions made by me (solely or jointly with
others) during the Ownership Period. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, and any other format. The records will be available to and remain the
sole property of the Company at all times.

(d)        Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every reasonable way to secure the
Company’s rights in the Inventions and any copyrights, copyright applications or
registrations, patents, patent applications, trademarks, trademark applications,
trade names, service marks, logos, database rights, algorithms, know-how, domain
names, mask work rights, moral rights, or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company shall deem necessary in order to
apply for, obtain, maintain and transfer such rights and in order to assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title and interest in and to such Inventions, and any
intellectual property or other proprietary rights relating thereto. I further
agree that my obligation to execute or cause to be executed, when it is in my
power to do so, any such instrument or papers shall continue after the
termination of this Agreement until the expiration of the last such intellectual
property right to expire in any country of the world. If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications or records and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or registrations thereon with the same
legal force and effect as if originally executed by me. I hereby waive and
irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for past, present or future
infringement of any and all proprietary rights assigned to the Company.

(e)        California Labor Code Sections 2870, 2871 and 2872. Notwithstanding
the foregoing, this Section 2 is subject to the provisions of California Labor
Code Sections 2870, 2871 and 2872. In accordance with Section 2870 of the
California Labor Code, my obligation to assign my right, title and interest
throughout the world in and to all Inventions does not apply to an Invention
that I developed entirely on my own time without using the Company's equipment,
supplies, facilities, or Confidential Information except for those Inventions
that either: (i) relate to either (A) the business of the Company at the time of
conception or reduction to practice of the Invention, or actual or demonstrably
anticipated research or development of the Company; or (ii) result from any work
performed by me for the Company. A copy of California Labor Code Sections 2870,
2871 and 2872 is attached to this Agreement as Exhibit B. I shall disclose all
Inventions to the Company, even if I do not believe that I am required under
this Agreement, or pursuant to California Labor Code Section 2870, to assign my
interest in such Inventions to the

 

3

 

--------------------------------------------------------------------------------



Company. If the Company and I disagree as to whether or not an Invention is
included within the terms of this Agreement, it will be my responsibility to
prove that it is not included.

3.          Returning Company Documents. I agree that, at the time of
termination of my relationship with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all Confidential Information and all other documents, materials, information or
property belonging to the Company, its successors or assigns.

4.          Disclosure of Agreement. During the Restricted Period (as defined
below), I will disclose the existence of this Agreement to any prospective
employer, partner, co-venturer, investor or lender prior to entering into an
employment, partnership or other business relationship with such person or
entity; provided, however, the foregoing shall not obligate me to disclose the
existence of this Agreement when I am engaging in activities unrelated to the
business of the Company.

5.          Solicitation of Employees and Customers. I recognize and acknowledge
that during my relationship with the Company, I will have access to, learn, be
provided with and, in some cases, prepare and create certain Confidential
Information, all of which is of substantial value to the Company’s business. I
further recognize that I will have substantial contacts with customers, clients,
investors, consultants, contractors and strategic partners of the Company and
hereby acknowledge a fiduciary relationship will exist between me and the
Company by reason of my having received and been privy to client, customer and
other proprietary information which would give me an unfair advantage in
attracting the Company’s clients and customers or otherwise competing against
the Company. In light of the foregoing, during the Ownership Period and for a
period of twenty four (24) months after the date of the termination of my
relationship with the Company for any reason (the “Restricted Period”), I shall
not, without the prior written consent of the Company, directly or indirectly,
either individually or on behalf of or through any other person, business,
enterprise or entity (other than the Company), (i) solicit or induce, or in any
manner attempt to solicit or induce, any person employed by, an agent of, or a
service provider to, the Company to terminate such person’s employment, agency
or service, as the case may be, with the Company; or (ii) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company, or
attempt to induce any such person, concern or entity to cease being a customer
or supplier of the Company.

6.          Non-Competition. I recognize and acknowledge that I will have access
to, learn, be provided with and, in some cases, prepare and create certain
Confidential Information, all of which is of substantial value to the Company's
business. I also acknowledge that such Confidential Information has been
developed and will be developed by the Company through the expenditure by the
Company of substantial time, effort and money and that all such Confidential
Information could be used by me to compete with the Company. I acknowledge that
the Company is currently engaged in the business of secured identification cards
and card issuance systems (the "Field of Interest") and that any engagement by
me, directly or indirectly, in the Field of Interest will be deemed competitive.
I further acknowledge that the foregoing description is not exclusive and that
the Company's products and services and planned products and services will
change from time to time without notice to me and without formal amendment of
this Agreement. I agree that, during the Ownership Period and for a period of
twelve (12) months immediately following the expiration of the Ownership Period,
I will not, without the

 

4

 

--------------------------------------------------------------------------------



prior written consent of the Company, for myself or on behalf of any other
person or entity, directly or indirectly, either as principal, agent, employee,
consultant, representative or in any other capacity, own, manage, operate or
control, or be connected or employed by, or otherwise associate in any manner
with, or engage in any business which is in the Field of Interest anywhere in
the world.

7.          Reasonableness of Restrictions. I recognize and acknowledge that the
restrictions and limitations set forth in this Agreement, including such
provisions set forth in Sections 5 and 6 above, are legitimate and fair in light
of my access to Confidential Information and the Company’s need to develop,
market and sell its services and/or products.

8.          Independence. Each of the rights enumerated above shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity.

9.          Severability and Judicial Modification. If any provision or covenant
(or both) contained herein or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the provisions or covenants (or both) or rights or remedies (or
both), which shall be given full effect without regard to the invalid or
unenforceable portions. Additionally, in the event any provision or covenant (or
both) contained herein is held to be invalid or unenforceable because of the
duration, area, scope, activity and/or subject contemplated under such provision
or covenant (or both), I agree that the court making such determination shall
have the power to reduce the applicable duration, area, scope, activity or
subject (or any combination of any of the foregoing) to the maximum or broadest
extent permissible by law and that, in its reduced form, the provision or
covenant (or both) in question shall then be enforceable. I further acknowledge
that in the event any provision or covenant (or both) contained herein or any
part of any of them is hereafter construed or adjudicated to be invalid or
unenforceable in any particular jurisdiction, then, any such invalidity or
unenforceability shall not invalidate or render unenforceable such provision
and/or covenant in any other jurisdiction.

10.        Injunctive Relief. I expressly acknowledge that any breach or
threatened breach of any of the terms and/or conditions set forth in this
Agreement may result in substantial, continuing and irreparable injury to the
Company. Therefore, I hereby agree that, in addition to any other remedy that
may be available to the Company, the Company may be entitled to injunctive
relief, specific performance or other equitable relief by a court of appropriate
jurisdiction in the event of any breach or threatened breach of the terms of
this Agreement. Notwithstanding any other provision to the contrary, I
acknowledge and agree that the Restricted Period or the Non-Compete Period, as
applicable, shall be tolled during any period of violation of any of the
covenants in Section 5 or Section 6 hereof and during any other period required
for litigation during which the Company seeks to enforce such covenants against
me if it is ultimately determined that I was in breach of such covenants.

 

11.

General Provisions.

(a)        Governing Law and Forum Selection. It is the intent of the parties
hereto that all questions with respect to the construction of this letter
agreement and the rights and liabilities of the parties hereunder shall be
determined in accordance with the laws of the State of

 

5

 

--------------------------------------------------------------------------------



Delaware, without regard to the principles of conflicts of laws thereof that
would call for the application of the substantive law of any jurisdiction other
than the State of Delaware.

(i)        Subject to Paragraph 11(a)(ii) below, each party agrees for the
exclusive benefit of the other than any and all suits, actions or proceedings
arising out of or relating to this Agreement (collectively “Proceedings” and
individually, a “Proceeding”) shall be maintained in either the courts of the
State of Delaware or the federal district courts sitting in Wilmington, Delaware
(collectively, the “Chosen Courts”) and that the Chosen Courts shall have
exclusive jurisdiction to hear and determine or settle any such proceeding and
that any such Proceedings shall only be brought in the Chosen Courts. Each party
irrevocably waives any objection that it may have now or hereafter to the laying
of the venue of any Proceedings in the Chosen Courts and any claim that any
Proceedings have been brought in an inconvenient forum and further irrevocably
agrees that a judgment in any Proceeding brought in the Chosen Courts shall be
conclusive and binding upon it and may be enforced in the courts of any other
jurisdiction.

(ii)       Each of the parties hereto agrees that this Agreement involves rights
with values of at least $100,000 and that this Agreement has been entered into
in express reliance on Section 2708 of Title 6 of the Delaware Code. Each of the
parties hereto irrevocably and unconditionally agrees (i) that, to the extent
such party is not otherwise subject to service of process in the State of
Delaware, it will appoint (and maintain an agreement with respect to) an agent
in the State of Delaware as such party’s agent for acceptance of legal process
and notify the other parties hereto of the name and address of said agent, (ii)
that service of process may also be made on such party by pre-paid certified
mail with a validated proof of mailing receipt constituting evidence of valid
service sent to such party at the address set forth in this Agreement, as such
address may be changed from time to time pursuant hereto, and (iii) that service
made pursuant to clause (i) or (ii) above shall, to the fullest extent permitted
by applicable law, have the same force and effect as if served upon such party
personally within the State of Delaware.

(b)        Notices. All notices or other communications given hereunder shall be
in writing and shall be deemed effective upon delivery at the address of the
party to be notified and shall be mailed by certified or registered mail, return
receipt requested, delivered by courier, telecopied, or sent by other facsimile
method (notices by telecopy or facsimile must be confirmed by next day courier
delivery to be effective), addressed to the address specified below, or such
other address as such party may subsequently notify the other party of in
writing.

 

Company’s address:

iDcentrix, Inc.

2101 Rosecrans Avenue

Suite 4240

El Segundo, CA 90245

Attn: Legal Department

 

with a copy to:

Kelley Drye & Warren LLP

400 Atlantic Street, 13th Floor

Stamford, CT 06902

Attn: M. Ridgway Barker

Facsimile: (203) 327-2669

 

6

 

--------------------------------------------------------------------------------



 

My address:

Francine Dubois

2511-A Apple Avenue

Torrance, CA 90501

 

(c)        Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.

(d)        Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

(e)        Fees and Expenses. I hereby agree that if the Company commences an
action against me, by way of claim or counterclaim and including declaratory
claims, in which it is preliminarily or finally determined that I have violated
any provision of this Agreement, I agree to reimburse the Company for all costs
and expenses incurred in such action, including but not limited to, the
Company’s reasonable attorneys’ fees.

(f)        Waiver. The Company’s waiver or failure to enforce the terms of this
Agreement or any similar agreement in any one instance shall not constitute a
waiver of its rights hereunder with respect to other violations of this
Agreement.

(g)        Survival. The provisions of this Agreement shall survive the
termination of my relationship with the Company and/or the assignment of this
Agreement by the Company to any successor in interest or other assignee.

[Remainder of this page intentionally left blank]

 

7

 

--------------------------------------------------------------------------------



 

I, Francine Dubois, have executed this Confidentiality, Non-Competition and
Invention Assignment Agreement on the date set forth below:

 

Date:

November 7, 2007

 

/s/ Francine Dubois

 

 

 

Francine Dubois

 

 

8

 

--------------------------------------------------------------------------------



Exhibit A

 

List of Inventions

 

--------------------------------------------------------------------------------



Exhibit B

 

CALIFORNIA LABOR CODE

SECTIONS 2870-2872

2870.               (a) Any provision in an employment agreement which provides
that an employee shall assign, or offer to assign, any of his or her rights in
an invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

2871.               No employer shall require a provision made void and
unenforceable by Section 2870 as a condition of employment or continued
employment. Nothing in this article shall be construed to forbid or restrict the
right of an employer to provide in contracts of employment for disclosure,
provided that any such disclosures be received in confidence, of all of the
employee's inventions made solely or jointly with others during the term of his
or her employment, a review process by the employer to determine such issues as
may arise, and for full title to certain patents and inventions to be in the
United States, as required by contracts between the employer and the United
States or any of its agencies.

2872.               If an employment agreement entered into after January 1,
1980, contains a provision requiring the employee to assign or offer to assign
any of his or her rights in any invention to his or her employer, the employer
must also, at the time the agreement is made, provide a written notification to
the employee that the agreement does not apply to an invention which qualifies
fully under the provisions of Section 2870. In any suit or action arising
thereunder, the burden of proof shall be on the employee claiming the benefits
of its provisions.

 

--------------------------------------------------------------------------------



Appendix B

 

STOCK POWER

 

FOR VALUE RECEIVED,
______________________________________________________________

PLEASE INSERT SOCIAL SECURITY OR OTHER

 

IDENTIFYING NUMBER OF ASSIGNEE

 

 

 

hereby sells, assigns and transfers unto
____________________________________________ 

_____iDcentrix, Inc.__________________________________________________________

______________________ Shares of the Common Stock of ___iDcentrix,
Inc.____________________ 

standing in his name on the books of said Corporation and represented by
Certificate No(s). ______ herewith and does hereby irrevocably constitute and
appoint
_____________________________________________________________________________

attorney to transfer the said stock on the books of said Corporation with full
power of substitution in the premises.

 

 

Dated: ______________, 2007

 

________________________________

 

SIGNATURE GUARANTEE:

(by bank, broker, corporate officer)

 

__________________________________

Name:

Title:

 

 